Citation Nr: 1608976	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-44 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy for the period of October 10, 2014 to May 19, 2015, and in excess of 40 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy for the period of October 10, 2014 to May 19, 2015, and in excess of 40 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1981 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 40 percent for his lumbar spine disability.  The Veteran timely appealed that decision.  

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in January 2013; a transcript of that hearing is associated with the claims file.

This case was last before the Board in April 2013, at which time the Board took jurisdiction over the claim for TDIU in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the claims for increased evaluation for a lumbar spine disability and TDIU for further development at that time.  

During the pendency of that remand, the AOJ awarded service connection for bilateral lower extremity radiculopathy associated with his lumbar spine disability in a February 2015 rating decision; the AOJ awarded 10 percent evaluations for those disabilities, effective October 10, 2014-the date of a VA examination.  Later, those disability evaluations were increased to 40 percent disabling, effective May 20, 2015-the date of another VA examination-in a June 2015 rating decision.  The Board had taken jurisdiction over those assigned disability evaluations on appeal, as they are part of the Veteran's increased evaluation claims for his lumbar spine disability.  

The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, in its previous April 2013 remand, the Board specifically requested that the AOJ consider referral for extraschedular consideration for the Veteran's lumbar spine disability; in a December 2015 informal hearing presentation, the Veteran and his representative again argue for referral for extraschedular consideration in light of the Veteran's use of an intrathecal pump and injections of the lumbar spine.  A review of the AOJ's adjudicatory documents demonstrates that neither the February 2015 supplemental statement of the case, nor the May 2015 rating decision discuss extraschedular consideration, as directed in the April 2013 Board remand.  Accordingly, the Board finds that a remand is necessary in order to ensure compliance with its previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Additionally, in the May 2015 rating decision-the last adjudicatory document in the claims file prior to the appeal being re-certified to the Board-the AOJ proposed to reduce the Veteran's lumbar spine disability from 40 percent to 20 percent disabling.  The Veteran's 40 percent evaluation for the Veteran's lumbar spine disability has been assigned since August 21, 1982, the date following his discharge from service; thus, the 40 percent evaluation appears to be a protected rating.  The AOJ has not discussed the propriety of a proposed reduction of the Veteran's assigned lumbar spine disability evaluation in light of the protected ratings provisions in 38 C.F.R. § 3.951(b).  On remand, the AOJ should specifically address its previous proposed reduction in light of the apparent protected 40 percent rating for the Veteran's lumbar spine disability.  

Moreover, as noted above, the Veteran underwent a VA examination of his lumbar spine disability most recently in May 2015.  The last supplemental statement of the case was issued to the Veteran in February 2015.  Thus, it does not appear that the AOJ has considered the most recent May 2015 VA examination of the Veteran's lumbar spine in conjunction with his pending appeal for increased evaluation prior to re-certifying that claim back to the Board for further appellate review; rather, it proposed a reduction of that disability evaluation in a June 2015 rating decision, even though it appears that evaluation is protected under 38 C.F.R. § 3.951(b), as noted above.  In light of the Board's need to remand for the above reasons, on remand, the AOJ should also specifically address any pertinent evidence of record since the February 2015 supplemental statement of the case, particularly the May 2015 VA examination, in a supplemental statement of the case.  

Finally, any ongoing VA and private treatment records should also be obtained and considered in a supplemental statement of the case.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Sacramento and Martinez VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since August 2007 and associate those documents with the claims file.  If all records available have been obtained from those facilities, such should be noted in the claims file.

2.  Ask the Veteran to identify any VA, Tricare, or private treatment that he may have had for his lumbar spine and associated bilateral lower extremity radiculopathy disabilities, which is not already of record, including any ongoing treatment with Dr. R.B.S. and/or UC Davis Health System.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  The AOJ should specifically contemplate whether the Veteran's lumbar spine and associated bilateral lower extremity radiculopathy disabilities should be referred for extraschedular consideration.  If appropriate, all necessary procedures for referring the Veteran's claims for extraschedular consideration should be undertaken, including submitting the Veteran's claim to the Director of Compensation and Pension or Undersecretary for Benefits as appropriate.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of increased evaluation for his lumbar spine and associated bilateral lower extremity radiculopathy disabilities and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case.  

In that supplemental statement of the case, the AOJ must also specifically address any evidence obtained since the last February 2015 supplemental statement of the case, to specifically include the May 2015 VA examination.  

The AOJ must also specifically address whether referral for extraschedular evaluation is appropriate.  

The AOJ should discuss the propriety of the proposed reduction of the Veteran's lumbar spine disability in the May 2015 rating decision, particularly in light of the protected ratings provisions of 38 C.F.R. § 3.951.  

Finally, the Veteran and his representative should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

